Title: December 1786
From: Washington, George
To: 




Friday 1st. Mercury at 36 in the Morning— at Noon and  at Night.
Wind Southerly and pretty fresh—clear and pleasant all day.
Employed as yesterday, running round the Lands of Manley and French.
Geo. Washington and his wife returned home in the Evening.
Received 50 Bushels of Buck Wheat from Colo. Leven Powell of Loudoun.


   
   Leven (Levin) Powell (1737–1810), a Loudoun County merchant, was a major in the Virginia militia 1775–76 and a lieutenant colonel of the 16th Regiment of the Continental line 1777–78. Powell served as a Virginia delegate in the late 1780s and early 1790s as well as a United States congressman 1799–1801. For a discussion of GW’s experiments with buckwheat, see the entry for 2 Aug. 1762.



 


Saturday 2d. Mercury at 35 in the Morning—46 at Noon and 45 at Night.

Wind at No. West very early in the Morning—after which it turned calm and then came out pretty brisk from Southward.
Finished running round the Fields of Manleys and French’s and rid afterwards to Dogue run and Muddy hole plantations.
Measured at the latter 19 Barrls. of long Corn & 6 of Short which with the 42 Measured there on Thursday last makes 67 out of that cut and 201 Barrls. in all made at the Plantation this year.
 


Sunday 3d. Mercury at 38 in the morning—46 at Noon and 42 at Night.
Clear and very pleasant in the Morning with a light air from the Westward. Continued fine till towds. evening when the Sky looked gloomy in the horizon of the Suns setting and a great circle appeared round the Moon at Night.
At home all day alone.
 


Monday 4th. Mercury at 31 in the Morning—36 at Noon and 32 at Night.
Began to Snow an hour or two before day, and continued steadily at it quite through it—by Night it was about 6 Inches deep—the Wind at No. East.
No stirring out to day. Doctr. Craik who had been sent for to a laying in Woman at the river Plantation came here after dark and stayed all Night.
 


Tuesday 5th. Mercury at 30 in the Morning—34 at Noon and 31 at Night.
Morning clear and cold. Wind (which had blown all Night) continued hard at No. West till near Sun down when it lulled, but rose again after dark.
Doctr. Craik went away after Breakfast. I remained at home all day writing.
 


Wednesday 6th. Mercury at 16 in the Morning—30 at Noon and 31 at Night.
Morning calm and foggy—Wind Southerly afterwards, and towards evening rather brisk. River froze quite across in the Morning, but broke before Noon by the Wind; and by Night the Ice remained on the flats only.
Writing in the forenoon prevented my riding out to day also.
Major Washington measured 41½ barrls. of Corn at Dogue run to day.
 



Thursday 7th. Mercury at 36 in the Morning—40 at Noon and 36 at Night.
Wind Southerly all day and Weather lowering. In the afternoon it began to rain slowly, & continued to do so I believe through the Night.
Rid to the Ferry, Dogue run & Muddy hole Plantations—also to the Mill, & to the Ditchers—Grubbing at the first place and beating out & cleaning, for house use, Corn at the latter. Gathering in, and husking this at Dogue run.
The Wheat made, and disposition of it at the Ferry is as follow


Made
How disposed of


Bushels 245 1/3
Sowed
95 Bls.



Sent to D. Run
20



Ditto to the Mill
130 1/3




245 1/3


Acct. of Rye made at the same place and disposition of it.


Made
Disposed of
Bls.


Bushels 139
Sowed
25



Do. sent to D. run
28 1/2



Do. to Home Ho[use]
26



Do. to Muddy hole
19 1/2



Given to the Horses
25



Overseers Share
15




139    


At Muddy hole 2 Stacks of Rye of equal size with three remaining have been got out, and disposed of as follows


To Dogue run
52 1/2
Bushls.


Sowed
28


Given to the Horses
24 1/2



105    


 


Friday 8th. Mercury at 38 in the Morning—34 at Noon and 34 at Night.
Wind Southerly all day & with the rain that fell last Night, and at intervals to day occasioned much Water in and on the Earth. Towds. Night a mixture of snow and fine hail began (from the No. West) & continued through the night.
Rid to where the Ditchers were at work and to the Ferry Plantation.
 


Saturday 9th. Mercury at 34 in the Morning—26 at Noon and 26 at Night.

A sharp hail, and hard wind all day from the No. West—very cold & disagreeable.
Received the Accts. of Wheat sown at Dogue run—159 Bushels.
 


Sunday 10th. Mercury at 30 in the Morning—31 at Noon and 24 at Night.
Wind fresh all day from the No. Wt. & Cold. The clouds dispersed in the Night—Morning & day clear excepting a few flying Clouds and freezing hard.
 


Monday 11th. Mercury at 14 in the Morning—26 at Noon and 24 at Night.
Wind at No. West all day and Cold—very little, or no thawing though clear. The River was entirely closed this Morning and the Ice so hard as not to be opened or broke by the Wind or tide.
At home all day.
My Ditchers not being able to level & thereby to carry on the Ditch they were about I shifted them to the Wood on the hither side Muddy hole branch wch. had been levelled by my Farmer.
In the Afternoon a Mr. Anstey (Commissioner from England for ascertaining the claims of the refugees) with a Mr. Woodorf (supposed to be his Secretary) came in and stayed all Night.

	
   
   John Anstey (d. 1819), the son of Christopher Anstey (1724–1805) and Ann Calvert Anstey of Bath, Eng., was a barrister of Lincoln’s Inn and a commissioner for auditing public accounts, as well as a poet who used the pseudonym John Surrebutter. In 1785 Anstey was made a member of the Commission for Enquiring into the Losses, Services, and Claims of the American Loyalists. After stopping at Mount Vernon, Anstey left for Charleston, eventually touring much of America before returning to England in Sept. 1788 to render a final report on the Loyalists’ claims (George William Fairfax to GW, 25 Jan. 1786, and GW to Edmund Randolph, 12 Dec. 1786, DLC:GW).



 


Tuesday 12th. Mercury at 13 in the Morning—28 at Noon and 26 at Night.
Wind Southerly, but cold not withstanding with great appearances every now and then through the day of Snow. At other times the Sun seemed to prevail.
Mr. Anstey & his companion going away about 11 Oclock I rid to the Ditchers and to Dogue run Plantation, also to Muddy hole—little doing at either.
Geo. Washington went to the Ferry Plantation & Measured the corn which was drilled. In the small piece by the fish house, containing rather under 2 acres, the yield was 9 Barrls. 1 bushl. & an half and in the other piece adjoining the Meadow containing 16¼ acres the yield was 29 Barrls. It is to be observed of both; that they

were late planted, which was apparently of considerable disadvantage to them and of the latter, that it was of the Eastern rare ripe Corn which had yielded so unproductively both at Muddy hole & in the Neck.


   
   rare ripe corn: any early ripening variety. GW sent a shipment of rare-ripe seed corn to William Pearce 27 July 1794, saying, “it will be fine for the wet grounds which cannot be planted early, next Spring” (DLC:GW).



 


Wednesday 13th. Mercury at 27 in the Morning—37 at Noon and 35 at Night.
Wind Southerly—air temperate but heavily charged with Snow or rain all the forenoon. In the afternoon it began to rain and continued to do so pretty steadily through the greater part of the Night. It cleared however before day.
Rid to the Ferry, Dogue run, and Muddy hole Plantations and to the Ditchers. At the first the People had begun to gather Corn in the cut on the Hill. At Dogue run the hands were also employed in gathering & husking of Corn. At Muddy hole a yard was clearing out to tread Rye.
 


Thursday 14th. Mercury at 37 in the Morning—59 at Noon and 49 at Night.
Clear, calm, warm, and exceedingly pleasant over head—but wet under foot occasioned by the Thaw. Towards night the river began to open by the breaking of the Ice.
Rid to the Neck, and all the other Plantations; and to the Ditchers. At Muddy hole the hands were employed in threshing Wheat—at all the others gathering Corn as usual.
Doctr. La Moyeur came in just as we were going to dinner.
 


Friday 15th. Mercury at 36 in the Morning—37 at Noon and 34 at Night.
Morning a little Rainy, it having begun to fall (though not fast or much) sometime in the Night. Before Noon it ceased Raing. and the evening became clear with the Wind (tho’ not fresh) at North West.
Mr. Bushrod Washington, his Wife and Miss Polly Blackburne came here whilst we were at Dinner.
The River in the Ferry way became entirely free from Ice this Morning, and my Boat & hands which had been froze up on the Maryland side since Saturday last returned.
At home all day.
 



Saturday 16th. Mercury at 28 in the Morning—47 at Noon and 41 at Night.
Last Nights frost pretty hard. Day clear, calm, and pleasant for the Season—thawing after the Sun got up a little.
Rid to the Plantations at the Ferry, dogue run and Muddy hole—Gathering and husking corn at the two first—Treading out a Stack of Rye at the latter.
Received the following acct. of the Corn measured in the Neck by Jno. Fairfax, to day—viz. 42 Barrels from the riverside cut which makes the whole crop stand thus at that Plantation


Drilled Corn



Cut nearest the Barn
86 1/2


Middle cut
85


Easternmost ditto
24


Common Planting
195 1/2


Cut next the Barn
76


Middle do.
74


River side cut
42


Total
387 1/2


The Oats made at, and recd. from that Plantation this year are


Of those drilled between
}
55

 
the rows of drilled Corn


From the point 29 Acres

275


Total

330


The Wheat sowed here this year, is—




Bush.


In the field on the River

126


In part of the Middle cut
}
30


Timberlanding field


In all

156


Rye Ditto in field No. 1

50


Eastn. most cut of No. 2

 19


Sowed in all

69




Besides the Rye sowed as mentioned
}
Bush.


on the other side, there has been


used by the Negroes

25


Ditto by the Horses

65


Sent to Dogue run

19


brought from other side

69




178


 



Sunday 17th. Mercury at 36 in the Morning—41 at Noon and 40 at Night.
Perfectly calm all day—lowering with great appearances of Snow or rain till the afternoon when the clouds broke and the Sun set Clear.
In the afternoon a Mr. Brown Son of Mr. Jno. Brown of Providence came in and stayed all Night.


   
   John Brown (1736–1803), of Providence, R.I., the son of James and Hope Power Brown, was one of Rhode Island’s leading merchants. The voyage of John Brown’s ship the General Washington in 1787 marked the beginning of the Rhode Island trade with the East Indies and China. James Brown (1761–1834) was John and Sarah Brown’s eldest son, and the only one to survive to manhood. This younger Brown attended Rhode Island College, now Brown University, but graduated in 1780 from Harvard.



 


Monday 18th. Mercury at 42 in the Morning—52 at Noon and 42 at Night.
Clear, warm, and perfectly calm & pleasant all day.
George Washington went up to town on my business.
I rid to the Plantations at the Ferry—Dogue run and Muddy hole—Gathering & husking Corn at the two first & cleaning Rye at the latter.
Rid also to the place where James Lawson ought to have been at Work, but he was not there. Patrick Sheriden his companion, was discharged on friday evening last.
Doctr. Craik who had visited Negroe Ben in the Neck came here last Night.


   
   Ben, a dower slave and laborer at River Farm, was about 57 years old.



 


Tuesday 19th. Mercury at 36 in the Morning—45 at Noon and 40 at Night.
Quite calm all day, with slow rain, which contributed much to the dissolution of the Snow.
At home all day.
Doctr. Craik went away after Breakfast.
Killed 41 Hogs from the different Plantations—weights as follow


Ferry
19
3034


Dogue run
6
936


Muddy hole
6
798


River Plan.
10
1466




6234


 



Wednesday 20th. Mercury at 31 in the Morning—41 at Noon and 36 at Night.
A little Snow fell in the night scarcely half an inch thick. Weather cleared in the Night. Day fair, and tolerably [warm] for the Season tho’ the wind was pretty fresh from the No. West.
Mr. Bushrod Washington and Wife & Miss Blackburn went up to Alexandria after breakfast as did Doctr. La Moyeur. George Washington went up there also on my business; after having measured the remaindr. of the Corn at the Ferry plantation on the Hill, which with 6 Barrels brought home, and four given to the Hogs


amounted in that cut to
49
Barls.


On the Flat comn. plantg.
87



Drilled Corn by Meadow
29



Do. by Fish House
9



Total made this yr.
174



Rid to the Plantations at the Ferry, Dogue run & Muddy hole. James Lawson the Ditcher not at Work to day nor has he been seen since Sunday.
Killed the following Hogs to day


From Rivr. Plann.
12
1876


Muddy hole
11
1366




3242


Killed Yesterday

6234




9476


Supplied Ths. Green with

300


Remains

9176


 


Thursday 21st. Mercury at 31 in the Morning—45 at Noon and 45 at Night. Morning clear, calm, and very pleasant. Afternoon it lowered—but seemed to clear up again towards night.
Mr. Brown went away after Breakfast.
I rid to the Plantations at the Ferry, Dogue run and Muddy hole. Just finished securing the Corn at the Ferry which was measured yesterday—still gathering this at Dogue run and threshing at Muddy hole.
James Lawson (the Ditcher) returned to his work to day.
Bushrod Washington and his Wife returned from Alexandria to day—got in before dinner. Mr. Potts came soon after dinner and Mr. Richardson Stuart at Night.
  

   


Friday 22d. Mercury 34 at Morning—49 at Night [Noon] and 46 at Night.
Morning Cloudy, but clear calm & pleasant afterwards—ground hard froze in the morning but thawed afterwards where there was no Snow.
Rid to the Neck, Muddy hole, Dogue run & Ferry Plantations—getting Wheat into the Barn at the first—threshing it at the 2d. about finishing gathering Corn at the 3d. and cutting down Corn stalks for the Farm pen at the last.
Doctr. Craik for whom I had sent to visit the sick people in the Neck came across from there after Sun down.
Doctr. La Moyeur came in about the sametime from Alexandria.
My Farmer brought home for the purpose of Stall feeding 3 Steers from Dogue run—Viz. the two old draught Steers wch. went from the House, & one that was on the Wheat field at Dogue run all last Winter & Spring—the latter to be slaughtered tomorrow.
Doctr. Craik who visited my Sick people in the Neck came here to night as did Doctr. La Moyeur.
 


Saturday 23d. Mercury at 49 in the Morning—39 at Noon and 30 at Night.
Morning very cloudy—about 8 Oclock began to rain and continued to do so, more or less, through the day—in the forepart of which it was Southerly. Afterwards it got to the Northward blew hard & turned very cold by night when there fell a mixture of snow and rain, and was exceedingly disagr[eeable].
Doctr. Craik went away after breakfast—Mr. Bushrod Washington & his wife were prevented doing it by the Weather.
I remained at home all day. Finished gathering & husking of Corn at Dogue run, yesterday; but the weather to day prevented the measuring & lofting it.
Ordered the Overseer at the Ferry and my Negroe Overseers, to kill of the Hogs up fatting, each as follow.




weight


Ferry. Hezh. Fairfax
2
279


River Plantation
2
247


Dogue run Ditto
2
256


Muddy hole Do.
2
143


Head Carpr. Isaac f[ro]m do.
1
84




1009


  


Sunday 24th. Mercury at 24 in the Morning—30 at Noon and 26 at Night. Wind very high from the No. West all day, & cold—also clear. Ground which was uncovered in places yesterday was slightly covered this Morning (not an Inch deep) and no thawing except on the Sun sides of Houses out of the Wind.
At home all day.
B. Washington & his wife left this.
 


Monday 25th. Mercury at 26 in the Morning—38 at Noon and 36 at Night.
Clear and pleasant with the Wind at South. River froze across in the Morning but open afterwards.
At home all day.
Miss Allan—Betcy, Patcy and Nelly Custis came here to dinner.
 


Tuesday 26th. Mercury at 29 in the Morning 48 at Noon and 36 at Night.
The Wind shifting last Night to the No. West, it grew colder but this day was pleasant notwithstanding and clear.
Doctr. La Moyeur went to Alexandria to day and Colo. Lee (late of Congress) came here to Dinner as did Mr. Lund Washington.
 


Wednesday 27th. Mercury at 28 in the Morning—49 at Noon and 42 at Night.
Quite calm and pleasant, with little or no wind, and that from the Southward—clear.
After Breakfast Colo. Lee set out for Richmond.
Mr. Lear returned from his journey into the Western Country about 4 Oclock to day having been absent 28 days.
Miss Allan returned to Abingdon to day and Doctr. La Moyeur came back from Alexandria.
At home all day.
 


Thursday 28th. Mercury at 28 in the Morning—55 at Noon and 50 at Night.
Calm, clear, warm, and very pleasant all day; towards evening it began to lower a little in the So. Western horizon—A very white frost in the Morning.
At home all day.
 


Friday 29th. Mercury at 30 in the Morning—55 at Noon and 51 at Night.

Clear, calm, warm, and exceeding pleasant all day.
The hollidays being over, and the People all at work, I rid to the Ferry—Dogue run, and Muddy hole Plantations—also to the Ditchers (who were at Work). At the first Plantation cutting stalks and getting farm pen in order—at the next (Dogue run) measured the remainder of the Corn.



Barls.


viz.
106


27th. Novr. was measured
68



   
      
         6 Decr.
         Do.
         Do.
      
   

41 1/2



   
      
         Given to Hogs
         25
         Neg[roe]s
         15
      
   

40


 
   
      
         At the Plantation
         Total
      
   

255 1/2


My whole Crop of Corn will stand


Neck Plantation
387 1/2
Barls.


Dogue run
255 1/2



Muddy hole
201



Ferry
174



Total
1018



Mrs. Peake and Miss Eaglin dined here to day and returned afterwards.
 


Saturday 30th. Mercury at 28 in the Morning—36 at Noon and 30 at Night.
An exceeding heavy close fog all day without Wind.
Staked out the fields at the Ferry Plantation to day, according to the late modification of them. Visited the Ditchers and rid to Dogue run where the People had just finished securing the corn measured yesterday and were going to grub a piece of ground for the Muddy hole plows to work on East of the Branch in Field No. 1. The Muddy hole hds. began to succour, or take the sprouts from the stumps in the New ground to prepare it for Hoeing for corn.
Killed the following Hogs


Neck Plantn.	25 Hogs	2861
Dogue Run Do.	5 Do.	571
Ferry Do.	8	867
From this quantity	4299
Thoms. Bishop has had	400
Thos. Green—2d. parcel	200
Richd. B. Walker	300
Overseer Morris	45
Ditto Davy	55
Ditto Will	157
Ditto Isaac	116
1273
In addn. to the former
Killed the 19th. & 20th.	9476
Ditto at the Plantns. for Overrs.	1009
Ditto for forward Bacon
from Neck 6 Hogs	905
Mill 3 Do.	460
1365
Total amt.	120 Hogs	16149
Delivered to sundries pr. the foregoing acct.	2282
For family consumpn.	13867

Besides the above, there are 4 Hogs yet at the ferry Plantn. to Kill—from which the overseer [will receive] the Balle. due to him.
The Snow was mostly gone especially off Grass land. Wheat Fields still were partly covered.
 


Sunday 31st. Mercury at 31 in the Morning—60 at Noon and 55 at Night.
Clear and remarkably pleasant—Wind Southerly all day but not fresh.
At home all day.
